This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in said decree in so far as it allows a solicitor's fee of $201.00. Brett v. First National Bank of Marianna; Brooks v. Roberts, both decided at the January term of court.
The allegations of the bill of complaint are insufficient to constitute a basis of decree for solicitor's fees. It also appears that the items for abstract $25.00, and the judgment $58.25, making a total of $83.25 are not supported by the pleadings or proof.
For the reasons stated the cause is remanded with direction that the Chancellor amend the decree by eliminating the sum of $201.00 allowed for solicitor's fees and the sum of $25.00 for abstract and the sum of $58.25 for judgment and that the decree so amended will stand affirmed.
It is so ordered that the cost of this appeal be taxed against the appellee.
The decree affirmed in part and remanded.
TERRELL, C. J., AND WHITFIELD, ELLIS AND BROWN, J. J., concur. *Page 112